Quinn, Chief Judge
(dissenting):
The story told by this accused is incredible. Purportedly, he is a college *234graduate with a major in psychology. Among other things, he testified he made two deposits by mail in the total amount of $750.00; he said “where . . . [he] got this money from was myself and a few other people . . . used to play the horses.” One deposit of $500.00, was supposed to be in the form of money orders, but he could not produce the receipts; the other mailing was $250.00, in cash. He also testified that when he received his bank statement, he “assumed” that items listed in the deposit column, which did not correspond in either number or amount with the purported deposits, were credits to his account, despite the symbol “R” alongside each item, and the notation in the “KEY TO SYMBOLS” at the bottom of the statement that the letter stood for a “RETURNED ITEM.” The accused admitted that as early as August 30, he knew that a check for $345.00 had been returned because there were insufficient funds in his account. Eleven of the checks in issue were written after that date; and eight of them were written after a half-dozen conversations with the assistant manager of the bank regarding the unsatisfactory state of the accused’s account;1 and as the majority points out, three checks were written after the accused knew the account was closed. In my opinion, the accused’s testimony raises no issue of honest mistake. See my dissent in United States v Remele, 13 USCMA 617, 33 CMR 149. However, I need not rely exclusively upon that position to disagree with the majority.
The accused admitted issuing all the checks set out in the specifications of Charge I. His testimony showed, and the arguments of counsel emphasized, that there was only one question before the court; namely, did he issue the checks on the “assumption . . . that the money was there,” or did he write them with the intent to deceive as alleged? The law officer instructed the court-martial that it must find beyond a reasonable doubt that the accused entertained an intent to deceive. He defined intent to deceive as “an intent to mislead, to cheat, or trick . . . for the purpose of gaining an advantage.” He also instructed the court-martial it must weigh all the evidence including that relating to whether the accused “had knowledge of the insufficient funds” in his account. On the latter point he instructed as follows:
“As to each of the specifications in Charge one, there is also the element of knowledge, that is, knowledge that he did not have sufficient funds within the bank for the payment of the checks upon presentment. Knowledge again is an element which normally cannot be established by direct evidence. However, such knowledge on the part of the accused, like any other fact, may be proved by circumstantial evidence, that is, by evidence of facts or circumstances from which the only reasonable and justifiable inference is that the accused had such knowledge.”
The law officer did not, as the majority indicates, instruct specifically on the effect of the accused’s “assumption” that he had sufficient funds in the bank. There is, however, no magic formula of specific words which must be used in an instruction on applicable rules of law. It is sufficient if the words used convey the essence of the principles in issue. Instructed that it must affirmatively find beyond a reasonable doubt that the accused had knowledge of the insufficiency of the funds in his account at the time he wrote each of the checks, it is “inconceivable that the [court-martial] could have failed to understand that if the . . . [accused] acted in good faith . . . [he] should go free.” Berenbeim v United *235States, 164 F2d 679, 684 (CA10th Cir) (1947), cert den, 333 US 827, 92 L ed 1113, 68 S Ct 454 (1948). In my opinion, the instructions were sufficient to apprise the court-martial of the issues in the case, and of the effect of the accused’s testimony on those issues. United States v Chaney, 12 USCMA 378, 30 CMR 378. I would affirm the decision of the board of review.

 It also appears the accused lied before trial about the reason for the insufficiency of his account. He told his acting battery commander that the account was a joint account, and the deficiency was due to utilization of the account by the other party, without his knowledge. The account, however, is in the sole name of the accused. It seems to me the only true testimony by the accused as to his intention regarding the checks is the following: “When I received the statement I figured everything was going according to Hoyle because there was no noise from anybody.” (Emphasis supplied.)